Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered.

Claim Rejections - 35 USC § 112
The term “rigidity to maintain an operability of the wheel assembly” in claims 33 and 38 is a relative term which renders the claim indefinite. The term “rigidity” and “operability” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what rigidity is considered operable and what is considered operable for example; how far, how fast weight load.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoner (US 5080737).
	Regarding claim 30, Shoner discloses a wheel assembly comprising;
A tire having one or more walls (see interior of 184 or interior sidewalls of 162), at least a portion of the one or more walls having an exterior surface having a tire tread (186 or top of 162);
	A rim (160, 180) having an outer surface.  The one or more walls abutting what is considered the outer surface of the rim at opposite sides of the rim, opposing one another thus considered at opposite sides of the rim (Fig 12 or 13) giving opposite sides the broadest reasonable interpretation.
Shoner discloses an embodiment (Fig 12) lacking an inflatable tube.
Shoner discloses the insert (164) completely filling the interior cavity of the tire walls and tread (Fig 12).
Shoner discloses the insert is a composite foam (Col 6; line 33). Shoner discloses the insert being molded and a toroidal shape to fill a tire as known to skilled artisan as shown in Fig 7-8 to create a one-piece structure, completely enclosing a hollow center (Col 9; lines 23-25).
A Foam insert filling the cavity of the of the tread and rim of the wheel assembly is considered to meet the limitation of claim 30 reciting, “in an absence of the positive air pressure in the interior” giving the broadest reasonable interpretation in view of the specification.  The present specification recites a foamed insert. Which has air pressure within the cells and remains intact if punctured, given the broadest reasonable interpretation meets in the absence of positive air pressure.  Shoner discloses an alternative embodiment with a tube filled air pressure that also meets this limitation in the same way.
Regarding claim 31, Shoner discloses the monolithic insert filling the entire interior cavity touching the interior sidewalls, rim, and interior tread (Fig 12)
Regarding claim 32, Fig 12 is obtained by placing the finished molded filling 164, or monolithic insert into the tire (Col 8; lines 17-20) thus considered a “friction fit” giving the broadest reasonable interpretation.
Regarding claim 33, the monolithic insert (164) is considered to have “a rigidity to maintain an operability of the wheel assembly” 
Regarding claim 34, the insert is foam and given a sufficient amount of weight or lack of weight it is considered to have a compressed and an expanded shape.
Regarding claim 35, Shoner states the appropriate number of finished composite-foam filling sections are placed in the interior of a tire (Col 8; line4-10)
MPEP 2144.04 states:
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.
 
It would have been obvious to one of ordinary skill in the art to modify the structure of Shoner with a single piece insert as motivated by the statement of Shoner to make the appropriate number of molded insert sections or alternatively because it is prima facie obvious to make a multiple piece construction integral as discussed above.
Regarding claim 36, Shoner states the wheel assembly being a structure to eliminate deflation (Col 1; lines 45-51) thus “run-flat” given its broadest reasonable interpretation
Regarding claim 37, Shoner discloses a wheel assembly comprising;
A tire having one or more walls (see interior of 184 or interior sidewalls of 162), at least a portion of the one or more walls having an exterior surface having a tire tread (186 or top of 162);
	A rim (160, 180) having an outer surface.  The one or more walls abutting what is considered the outer surface of the rim at opposite sides of the rim, opposing one another thus considered at opposite sides of the rim (Fig 12 or 13) giving opposite sides the broadest reasonable interpretation.
Shoner discloses an embodiment (Fig 12) lacking an inflatable tube.
Shoner discloses the insert (164) completely filling the interior cavity of the tire walls and tread (Fig 12).
Shoner discloses the insert is a composite foam (Col 6; line 33). Shoner discloses the insert being molded and a toroidal shape to fill a tire as known to skilled artisan as shown in Fig 7-8 to create a one-piece structure, completely enclosing a hollow center (Col 9; lines 23-25).
A Foam insert filling the cavity of the of the tread and rim of the wheel assembly is considered to meet the intended use limitation of claim 37 sized to fill the interior cavity see Fig 12 at least.
Regarding claim 38, the monolithic insert (164) is considered to have “a rigidity to maintain an operability of the wheel assembly” 
Regarding claim 39, Shoner states the appropriate number of finished composite-foam filling sections are placed in the interior of a tire (Col 8; line4-10)
MPEP 2144.04 states:
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.
 
It would have been obvious to one of ordinary skill in the art to modify the structure of Shoner with a single piece insert as motivated by the statement of Shoner to make the appropriate number of molded insert sections or alternatively because it is prima facie obvious to make a multiple piece construction integral as discussed above, therefore making obvious a toroid shape.
the insert is foam and given a sufficient amount of weight or lack of weight it is considered to have a compressed and an expanded shape.
Regarding claim 40-41, Fig 12 is obtained by placing the finished molded filling 164, or monolithic insert into the tire filling the entirety of the tread (Col 8; lines 17-20) thus considered a “friction fit” giving the broadest reasonable interpretation.  A skilled artisan knows any two substances in contact have friction.
Regarding claim 42, Shoner states the wheel assembly being a structure to eliminate deflation (Col 1; lines 45-51) thus “run-flat” given its broadest reasonable interpretation.
Regarding claims 43, Shoner discloses a wheel assembly comprising;
A tire having a tread (162) extending between one or more walls (Fig 12) ;
A monolithic insert (164) filling the interior of the tread (Fig 12).  The insert is considered a toroid shape given toroid the broadest reasonable interpretation.  
Alternatively,
MPEP 2144.04 states:
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.
 
It would have been obvious to one of ordinary skill in the art to modify the structure of Shoner with a single piece insert as motivated by the statement of Shoner to make the appropriate number of molded insert sections or alternatively because it is prima facie obvious to make a multiple piece construction integral as discussed above, therefore making obvious a toroid shape as seen in the molding in mold 24 and thus extending from a first end along the full length to a second end.
Shoner discloses a rim (160, 180)  mounted in the opening of the tire tread.
having an outer surface.  The one or more walls abutting what is considered the outer surface of the rim at opposite sides of the rim, opposing one another thus considered at opposite sides of the rim (Fig 12 or 13) giving opposite sides the broadest reasonable interpretation.
Shoner discloses an embodiment (Fig 12) lacking an inflatable tube.
Shoner discloses the insert (164) completely filling the interior cavity of the tire walls and tread (Fig 12).  The wheel assembly is considered capable of the intended use of claim 43 to retain a positive air pressure and maintain operation of the wheel assembly in an absence of the positive air pressure 
(Fig 12 lacks an inflatable tube)
Shoner discloses the insert is a composite foam (Col 6; line 33). Shoner discloses the insert being molded and a toroidal shape to fill a tire as known to skilled artisan as shown in Fig 7-8 to create a one-piece structure, completely enclosing a hollow center (Col 9; lines 23-25).
A Foam insert filling the cavity of the of the tread and rim of the wheel assembly is considered to meet the intended use limitation of claim 37 sized to fill the interior cavity see Fig 12 at least.
the monolithic insert (164) is considered to have “a rigidity to maintain an operability of the wheel assembly” (Col 1; lines 44-47)
	Regarding claim 44, Shoner discloses the monolithic insert fills the interior cavity (Fig 12)
Regarding claim 45-46, the monolithic molded insert is positioned against the inner surface of the tread and fills the interior cavity during the absence and an absence of the positive air pressure (Fig 12).
Regarding claim 47, Shoner discloses the inner surface of the monolithic insert (164) is a horizontal surface between in a direction between the first sidewall and second sidewall of the monolithic insert (Fig 12)
Regarding claim 48, the insert is foam and given a sufficient amount of weight or lack of weight it is considered to have a compressed and an expanded shape.

Response to Arguments
Applicant’s arguments with respect to claim(s) 30-31, 33-39, 42-43, 46 and 48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741